Name: Commission Regulation (EC) NoÃ 733/2006 of 16 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 17.5.2006 EN Official Journal of the European Union L 129/1 COMMISSION REGULATION (EC) No 733/2006 of 16 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 16 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 86,7 204 63,6 212 153,3 999 101,2 0707 00 05 052 124,3 628 155,5 999 139,9 0709 90 70 052 124,8 204 25,1 999 75,0 0805 10 20 204 35,5 212 64,4 220 36,9 400 20,3 448 50,4 624 49,1 999 42,8 0805 50 10 052 42,4 388 59,4 508 40,3 528 40,5 624 54,7 999 47,5 0808 10 80 388 85,2 400 118,4 404 110,0 508 78,0 512 81,6 524 61,2 528 95,6 720 85,0 804 109,7 999 91,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.